Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				DETAILED ACTION
The office acknowledges Applicants’ arguments and amendments dated 2/15/2022 in response to the office action dated 10/27/2021. Claims 1-61, 77-82 has been cancelled. Claims 62-76 are pending. Claims 62-66 has been amended. In light of the claim amendments and arguments the pending claims 62-76 are allowed. The IDS filed 2/19/2022 has been considered. 

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching the instantly claimed method of ameliorating prion’s disease in a human patient with about 0.1-30 mg/day of posiphen. The closest prior art Lewis suggest the use of acetylcholinesterase inhibitor in Prion’s disease. However, Greig teach the use of compounds with less anticholinesterase activity to avoid toxic effects and the use of posiphen in reduction of amyloid beta levels. The prior art do not teach the use of posiphen and the effective amount in ameliorating prion’s disease as claimed. Claims 62-76 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.